PER CURIAM.
Petitioner seeks review of an order made by the court of appeals. The order dismissed an. appeal from Superior Court because the notice of appeal was not timely filed.
The Petition for Review filed in this court does not comply in any manner with our present rules. See Rule 23, ARCAP, 17A A.R.S. We granted review under the circumstances described and for the purposes explained in Evans v. Arthur, 139 Ariz. 362, 678 P.2d 943.
The judgment is affirmed, the order of the court of appeals is approved. Counsel for Respondent may apply to the court of appeals for allowance of fees in that court pursuant to the rule of Evans v. Arthur, supra.